            Case 1:21-cv-00884-EGS Document 1 Filed 04/01/21 Page 1 of 17




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                                      )
 CENTER FOR BIOLOGICAL DIVERSITY,                     )
 378 N. Main Avenue                                   )
 Tucson, AZ 85701,                                    )
                                                      )
                 Plaintiff,                           )
                                                      )
        v.                                            )        Case No: ________________
                                                      )
 U.S. FISH AND WILDLIFE SERVICE,                      )        COMPLAINT FOR
 1849 C Street, N.W.                                  )        DECLARATORY AND
 Washington, DC 20240,                                )        INJUNCTIVE RELIEF
                                                      )
 MARTHA WILLIAMS,                                     )
 in her official capacity as acting Director of       )
 the U.S. Fish and Wildlife Service,                  )
 1849 C Street, N.W.                                  )
 Washington, DC 20240,                                )
                                                      )
                 and,                                 )
                                                      )
 SECRETARY, U.S. DEPARTMENT OF THE                    )
 INTERIOR,                                            )
 1849 C Street, N.W.                                  )
 Washington, DC 20240,                                )
                                                      )
             Defendants.                              )
 ______________________________________               )

                                        INTRODUCTION

       1.       The Earth is in the midst of an ongoing and unprecedented human-caused

extinction crisis. The United Nations’ Intergovernmental Science-Policy Platform on

Biodiversity and Ecosystem Services warns that the current rate of global species extinction is

tens to hundreds of times greater than average over the last 10 million years, and is accelerating.

Approximately one million species are headed toward extinction.




                                                  1
            Case 1:21-cv-00884-EGS Document 1 Filed 04/01/21 Page 2 of 17




       2.       The Endangered Species Act, 16 U.S.C. §§ 1531–1544 (“ESA” or “Act”), is

successful at stopping species’ extinction, but the Act can only succeed after species are listed

and thus protected as “endangered” or “threatened” by the U.S. Fish and Wildlife Service

(“Service”) under section 4 of the ESA. Id. § 1533(a), (b). During the Trump administration,

however, the Service listed the fewest number of species as “endangered” or “threatened,” on

average, of any administration.

       3.       Despite this abysmal record, the Service claims that it has been making

“expeditious progress” in adding species to the lists of endangered and threatened species, as the

agency must show under the ESA, id. § 1533(b)(3)(B)(iii), to justify dragging its feet in listing,

at this time, 10 “candidate” species—i.e., 10 species that the Service has determined “warrant”

protection as endangered or threatened but which are awaiting final listing rules. These 10

candidate species are the: northern spotted owl (Strix occidentalis caurina); monarch butterfly

(Danaus plexippus plexippus); Peñasco least chipmunk (Tamias minimus atristriatus); gopher

tortoise (eastern population) (Gopherus polyphemus); longfin smelt (San Francisco Bay-Delta

population) (Spirinchus thaleichthys); Texas pimpleback (a mussel) (Cyclonaias petrina); Texas

fawnsfoot (a mussel) (Truncilla macrodon); Texas fatmucket (a mussel) (Lampsilis bracteate);

magnificent ramshorn (a snail) (Planorbella magnifica); and bracted twistflower (Streptanthus

bracteatus) (collectively “10 species”). The Service’s baseless claims—that it is making

expeditious progress to add species to the lists of endangered and threatened species, and that the

immediate listing of these 10 species is precluded by other higher priorities—are set forth in

three administrative documents. See Review of Domestic Species That Are Candidates for

Listing as Endangered or Threatened; Annual Notification of Findings on Resubmitted Petitions;

Annual Description of Progress on Listing Actions, 85 Fed. Reg. 73,164 (Nov. 16, 2020)




                                                 2
            Case 1:21-cv-00884-EGS Document 1 Filed 04/01/21 Page 3 of 17




(warranted but precluded finding for the Peñasco least chipmunk, gopher tortoise (eastern

population), longfin smelt (San Francisco Bay-Delta population), Texas pimpleback, Texas

fawnsfoot, Texas fatmucket, magnificent ramshorn, and bracted twistflower) (“2020 CNOR”);

12-Month Finding for the Northern Spotted Owl, 85 Fed. Reg. 81,144 (Dec. 15, 2020); 12-

Month Finding for the Monarch Butterfly, 85 Fed. Reg. 81,813 (Dec. 17, 2020) (collectively

“warranted but precluded findings”).

       4.       The Service claims its ability to complete the ESA rulemakings for these 10

species is being impeded by the agency’s focus on higher priority listing activities (including

removing species from the lists of endangered and threatened species). Yet the Service is

consistently missing its own internal deadlines for these priorities which are set forth in agency

“workplans.”

       5.       Languishing in regulatory limbo without a final listing decision can be a death

sentence for these endangered and threatened species. At least 47 species have gone extinct

while waiting for protection under the Act. But despite this dark history, the Service has failed to

provide these 10 species with urgently needed protections under the ESA for years.

       6.       There is no legal justification for the Service’s foot-dragging and bureaucratic

delays. Rather, the Service’s warranted but precluded findings for these 10 species violate the

ESA because the Service has not made “expeditious progress” in adding qualified species to the

endangered or threatened species lists, and because the Service has not shown that the immediate

proposal and prompt final listing of these 10 species is “precluded” by higher-priority imperiled

species. 16 U.S.C. § 1533(b)(3)(B)(iii).




                                                 3
             Case 1:21-cv-00884-EGS Document 1 Filed 04/01/21 Page 4 of 17




        7.       Plaintiff Center for Biological Diversity (“Center”) thus brings this lawsuit under

the ESA’s citizen-suit provision to challenge the Service’s arbitrary and capricious refusal to

protect these 10 species in violation of the ESA. Id. § 1540(g)(1)(C).

                                  JURISDICTION AND VENUE

        8.       This Court has jurisdiction pursuant to the citizen suit provision of the ESA. Id. §

1540(c), (g) (“The several district courts of the United States… shall have jurisdiction over any

actions arising under this Act.”). The Court also has jurisdiction pursuant to 28 U.S.C. § 1331

and 28 U.S.C. § 1346 because this action involves the United States as a defendant and arises

under the laws of the United States, including the ESA or, alternatively, the Administrative

Procedure Act (“APA”). The requested relief is proper under 16 U.S.C. § 1540(g)(1); 28 U.S.C.

§§ 2201–2202; and 5 U.S.C. §§ 704, 706.

        9.       The U.S. District Court for the District of Columbia is the proper venue for this

action, pursuant to 16 U.S.C. § 1540(g)(3)(A) and 28 U.S.C. § 1391(e), because Defendants

reside in this district.

        10.      In compliance with 16 U.S.C. § 1540(g)(2)(C), the Center gave notice to

Defendants of the Center’s intent to file suit under the Act for the violations described in this

complaint more than 60 days ago. These violations have not been remedied.

                                              PARTIES

        11.      The Center is a non-profit corporation headquartered in Tucson, Arizona, with

offices throughout the country, including Washington, D.C. The Center works through science,

law, and creative media to secure a future for all species, great or small, hovering on the brink of




                                                   4
          Case 1:21-cv-00884-EGS Document 1 Filed 04/01/21 Page 5 of 17




extinction. The Center is actively involved in species and habitat protection issues. The Center

has more than 84,000 members throughout the United States and the world.

        12.     The Center routinely petitions for the listing of imperiled species as endangered or

threatened, including species such as the longfin smelt, magnificent ramshorn, monarch

butterfly, and many more. On behalf of itself and its members, the Center has an interest in the

effective implementation of the ESA and the timely listing of endangered or threatened species,

including the timely listing of imperiled species for which the Center and others have submitted

listing petitions.

        13.     The Center brings this action on behalf of itself and its many members who derive

aesthetic, recreational, scientific, spiritual, and other concrete benefits from the 10 species and

their habitats. The Center has members that endeavor to observe these species and have ongoing

interests in the species and their habitats. The Center has members who have concrete plans to

visit these species’ habitats and try to observe them. Defendants’ actions have harmed and

continue to harm the Center’s members’ interests in observing, studying, and otherwise enjoying

the species and their habitats. The relief sought in this case would redress this harm.

        14.     Defendants’ ESA violations are also subverting the Center’s core mission to

safeguard endangered and threatened species. As a consequence of Defendant’s unlawful delay

in protecting the species at issue in this suit, the Center has been compelled to expend resources

(exclusive of this litigation) on alternative means of protecting the species, which has diverted

time and resources that could and would have been spent on other activities that are central to the

Center’s mission to conserve imperiled species.




                                                  5
          Case 1:21-cv-00884-EGS Document 1 Filed 04/01/21 Page 6 of 17




       15.     Defendant U.S. Fish and Wildlife Service is a federal agency within the U.S.

Department of the Interior with delegated primary authority for administration of the ESA with

respect to terrestrial species. 50 C.F.R. § 402.01(b).

       16.     Defendant Martha Williams is the acting Director of the U.S Fish and Wildlife

Service and is charged with ensuring agency decisions comply with the law. Plaintiff sues

Defendant Williams in her official capacity.

       17.     Defendant Secretary of the Interior (“Secretary”) has the ultimate responsibility to

administer and implement the provisions of the ESA regarding the 10 species at issue in this suit,

and to comply with all other federal laws applicable to the U.S. Department of the Interior.

Plaintiff sues Defendant Secretary in their official capacity.

                    STATUTORY AND REGULATORY FRAMEWORK

       18.     Congress passed the ESA “to provide a program for the conservation of . . .

endangered species and threatened species,” and to “provide a means whereby the ecosystems

upon which endangered species and threatened species depend may be conserved.” 16 U.S.C. §

1531(b). The Supreme Court has stated that the ESA is “the most comprehensive legislation for

the preservation of endangered species ever enacted by any nation[,]” and that the “plain intent

of Congress in enacting th[e] statute was to halt and reverse the trend toward species extinction,

whatever the cost.” Tenn. Valley Auth. v. Hill, 437 U.S. 153, 180, 184 (1978).

       19.     When enacting the ESA, Congress declared that “all Federal departments and

agencies shall seek to conserve endangered species and threatened species and shall utilize their

authorities in furtherance of the purposes of this [Act].” 16 U.S.C. § 1531(c)(1).

       20.     The ESA provides substantive protection for “species” once they are listed as

“endangered” or “threatened.” Id. § 1533. A “species” is defined as “any subspecies of fish or




                                                  6
          Case 1:21-cv-00884-EGS Document 1 Filed 04/01/21 Page 7 of 17




wildlife or plants, and any distinct population segment [“DPS”] of any species of vertebrate fish

or wildlife which interbreeds when mature.” Id. § 1532(16). An “endangered species” is “any

species which is in danger of extinction throughout all or a significant portion of its range,” and a

“threatened species” is “any species which is likely to become an endangered species within the

foreseeable future throughout all or a significant portion of its range.” Id. § 1532(6), (20).

       21.     The Service must list a species as endangered or threatened based on the presence

of any one or more of five statutory factors: “(A) the present or threatened destruction,

modification, or curtailment of its habitat or range; (B) overutilization for commercial,

recreational, scientific, or educational purposes; (C) disease or predation; (D) the inadequacy of

existing regulatory mechanisms; or (E) other natural or manmade factors affecting its continued

existence.” Id. § 1533(a)(1). In making its listing determinations, the Service must use the “best

scientific and commercial data available . . .” Id. § 1533(b)(1)(A); 50 C.F.R. § 424.11(b).

       22.     The ESA applies a suite of substantive legal protections once species are listed as

endangered or threatened. For example, ESA section 7(a)(2) requires all federal agencies to

ensure that their actions do not “jeopardize the continued existence” of any endangered or

threatened species or “result in the destruction or adverse modification” of any listed species’

“critical habitat.” 16 U.S.C. § 1536(a)(2). ESA section 9 prohibits, among other actions, “any

person” from “taking” protected wildlife without lawful authorization from the Service. Id. §§

1538(a)(1)(B), 1539. Other provisions require the Service to designate “critical habitat” for listed

species, id. § 1533(a)(3); require the Service to “develop and implement” recovery plans for

listed species, id. § 1533(f); authorize the Service to acquire land for the protection of listed

species, id. § 1534; and authorize the Service to make federal funds available to states in order to

assist in the conservation of endangered and threatened species, id. § 1535(d).




                                                  7
          Case 1:21-cv-00884-EGS Document 1 Filed 04/01/21 Page 8 of 17




       23.     The ESA includes a process with mandatory deadlines for responding to a petition

from any “interested person” to list a species as endangered or threatened. Id. § 1533(b)(3).

Within 12 months after receiving a petition which is found to “present substantial information

indicating that the petitioned action may be warranted,” the Service must make one of three

findings: (1) the petitioned action is “not warranted,” (2) the petitioned action is “warranted,” or

(3) the petitioned action is “warranted, but . . . precluded.” Id. § 1533(b)(3)(B)(i)–(iii).

       24.     If the Service finds that a petitioned action is “warranted but precluded,” it must

show that “the immediate proposal and timely promulgation” of a final regulation is both

“precluded by pending proposals to determine whether any species is an endangered species or a

threatened species,” and that the Service is making “expeditious progress . . . to add qualified

species” to the endangered and threatened species lists “and to remove from such lists species for

which the protections of the Act are no longer necessary.” Id. § 1533(b)(3)(B)(iii). A “warranted

but precluded” listing determination and the Service’s delay in publication of the final regulation

listing a species is lawful only under these “limited conditions,” and may not be used to justify

“the foot-dragging efforts of a delinquent agency.” H. Rep. No. 97-835, at 22 (1982) (Conf.

Rep.), as reprinted in 1982 U.S.C.C.A.N. 2860, 2863.

       25.     If the Service determines that a petition to list a species is “warranted but

precluded,” the Service must treat that petition “as a petition that is resubmitted to the [the

Service] . . . on the date of such finding.” 16 U.S.C. § 1533(b)(3)(C)(i). Hence, the Service must

make a new determination within 12 months as to whether the species will finally be listed or

again denied the Act’s protections on the grounds that its listing is “precluded” by other listing

activities. Id. The Service typically publishes these “recycled” 12-month findings for “warranted

but precluded” species annually, in a document called a “Candidate Notice of Review”




                                                   8
          Case 1:21-cv-00884-EGS Document 1 Filed 04/01/21 Page 9 of 17




(“CNOR”) which is published in the Federal Register. The ESA provides that any “warranted but

precluded” finding “shall be subject to judicial review.” Id. § 1533(b)(3)(C)(ii).

       26.     CNORs include all species that the Service has determined to be “candidates” for

listing. Candidates are species for which the Service has “on file sufficient information on

biological vulnerability and threats to support issuance of a proposal for listing as endangered or

threatened, but for which preparation and publication of a proposal is precluded by higher

priority listing actions.” 85 Fed. Reg. at 73,164. Candidate species include species which have

received “warranted but precluded” listing determinations. Although the agency has determined

that all candidate species should be listed, based on the best available data—meaning the Service

has determined the species need ESA protections to survive—candidates receive none of the

Act’s substantive protections.

       27.     The Service applies “listing priority guidelines” to “determine relative priorities

of outstanding actions.” 85 Fed. Reg. 73,168. Under this system, the Service assigns candidates a

“listing priority number” of 1 to 12. Id. Lower numbers signify higher listing priority.

                                  FACTUAL BACKGROUND

       28.     On November 16, 2020, the Service published the 2020 CNOR and determined

that eight species continued to warrant listing as endangered or threatened species: the eastern

population of gopher tortoise, Texas fatmucket, Texas fawnsfoot, and Texas pimpleback,

magnificent ramshorn, bracted twistflower, Peñasco least chipmunk, and the Bay-Delta DPS of

the longfin smelt. See id. at 73,173–75. Despite each species facing serious imminent threats to

their continued existence, the Service has left them in regulatory limbo for years.

       29.     The eastern population of gopher tortoise, for instance, has awaited listing for

nearly a decade, after the Service first found that it warranted listing in 2011 due to threats




                                                  9
         Case 1:21-cv-00884-EGS Document 1 Filed 04/01/21 Page 10 of 17




including habitat fragmentation and loss from agricultural and silvicultural practices inhospitable

to the tortoise, urbanization, and the spread of invasive species. 76 Fed. Reg. 45,130, 45,154–155

(July 27, 2011).

       30.       Similarly, the Service first found that three freshwater mussels in central Texas—

the Texas fatmucket, Texas fawnsfoot, and Texas pimpleback—warranted listing in 2011 due to

the degradation of their freshwater habitat and habitat loss from dams and impoundments. 76

Fed. Reg. 62,166, 62,177 (Oct. 6, 2011). The Service, then and again in the 2020 CNOR,

assigned these species the highest possible listing priority number. Id. at 62,187, 62,201, 62,205.

       31.       The magnificent ramshorn, a freshwater mussel endemic to the lower Cape Fear

River basin in North Carolina, was also found to warrant listing in 2011 and appears to be

extirpated from the wild due to habitat loss and degradation, with only a small captive population

remaining in existence. 76 Fed. Reg. 66,370, 66,372–73. (Oct. 26, 2011).

       32.       Endemic to a small portion of the Edwards Plateau of Texas, the Service first

found that the bracted twistflower warranted listing in 2011 due to habitat loss from urban

development, over-grazing by white-tailed deer, increased woody plant cover, erosion and

trampling from recreation, a pathogenic fungus, insufficiently protective regulatory mechanisms,

and threats resulting from small remaining population sizes such as insufficient genetic diversity.

Id. at 66,373.

       33.       In 2012, the Service found that the Bay-Delta DPS of the longfin smelt warranted

listing because the species faces high magnitude threats, including reduced freshwater flows,

contaminants, and introduced species. 77 Fed. Reg. 19,756, 19,787–88 (Apr. 2, 2012); see also

85 Fed. Reg. at 73,173 (noting that the effects of climate change currently threaten the species).




                                                 10
         Case 1:21-cv-00884-EGS Document 1 Filed 04/01/21 Page 11 of 17




Currently, “[l]ongfin smelt abundance over the last decade is the lowest recorded in the 40-year

history of surveys….” 85 Fed. Reg. at 73,173.

       34.     Finally, the Service in 2012 found that the Peñasco least chipmunk, now gone

from one of only two areas it was once known to occur, is threatened by the loss of its native

mature ponderosa pine habitat and habitat fragmentation. 77 Fed. Reg. 69,994, 69,996 (Nov. 21,

2012). Given the vulnerability of the last remaining population, the Service determined it

warranted listing. Id.

       35.     On December 15, 2020, the Service also found that the northern spotted owl

warranted reclassification from a threatened species to an endangered species due to declining

populations and increased extinction risk due to habitat loss, timber harvest, wildfire, insect and

forest disease outbreaks, and invasive competitors. 85 Fed. Reg. 81,145–46. The Service found

that these stressors “are of such imminence, intensity, and magnitude” that the northern spotted

owl “is now in danger of extinction throughout all of its range.” Id. at 81,146.

       36.      On December 17, 2020, the Service found that the monarch butterfly warranted

listing under the ESA due to habitat loss and degradation, herbicides, insecticides, the effects of

climate change, and the loss of winter habitat in Mexico and California due to logging, poor

management, urban development, and drought. 85 Fed. Reg. 81,814–15. As a result of these and

other threats, the “probability of the population abundance reaching the point at which extinction

is inevitable” is 24–46 percent in 30 years for the eastern North American population, and 92–95

percent in 30 years for the western North American population. Id. at 81,815.

       37.     Despite finding that listing all 10 of these species is currently warranted—i.e., that

the species are in danger of extinction now or in the foreseeable future and in need of the Act’s

protections—the Service avoided actually doing so. The Service has attempted to justify its foot-




                                                 11
         Case 1:21-cv-00884-EGS Document 1 Filed 04/01/21 Page 12 of 17




dragging by claiming that it has been making expeditious progress in listing (and de-listing)

other species, and that listing these 10 species is precluded by these and other actions. Neither of

these assertions are supported by the facts.

                                 Lack of “Expeditious Progress”

       38.     To justify its “warranted but precluded” determinations for these 10 species, the

Service claimed—first in the 2020 CNOR and again in both the northern spotted owl’s and

monarch butterfly’s 12-month findings echoing the excuses set forth in the 2020 CNOR—that it

has been making expeditious progress in adding qualified species to the lists of endangered and

threatened species. See 85 Fed. Reg. 73,169–73; 85 Fed. Reg. at 81,148–52; 85 Fed. Reg. at

81,818–22.

       39.     However, the Service listed just seven species in fiscal years 2019 and 2020 as

reported in the warranted but precluded findings, see 85 Fed. Reg. 73,169; 85 Fed. Reg. at

81,148; 85 Fed. Reg. at 81,818, and listed just 21 species during the entire four years of the

Trump administration—a rate of just five species per year.

       40.     By comparison, the Service listed a total of 329 species during the eight years of

the Obama administration, a rate of 41 species per year, and 508 species during the eight years of

the Clinton administration, a rate of 64 species per year.

       41.     The Service attempted to blame its paltry rate of listings over the last four years

on insufficient funding from Congress. 85 Fed. Reg. at 73,169; 85 Fed. Reg. at 81,148; 85 Fed

Reg. at 81,818. However, the Service has listed far more species with fewer resources in the past.

The Service’s budget for listing has remained consistently between approximately $18–22

million since 2008 and remained so during the Trump administration. Yet during the Trump

administration the Service listed a fraction of the species listed during the Obama administration.




                                                 12
         Case 1:21-cv-00884-EGS Document 1 Filed 04/01/21 Page 13 of 17




       42.     The Service also attempted to justify its delay in giving essential protections to

the species at issue in this suit by pointing to the agency’s work to remove species from the lists

of endangered and threatened species, including de-listing seven species and “down-listing”

another species from “endangered” to “threatened.” 85 Fed. Reg. at 73,169; 85 Fed. Reg. at

81,148; 85 Fed Reg. at 81,818. However, the number of species that lose protections under the

Act cannot, by itself, support a “warranted but precluded” finding, which requires the Service to

demonstrate that it is making “expeditious progress” both in adding species to the lists of

endangered and threatened species and in removing any recovered species from the list. 16

U.S.C. § 1533(b)(3)(B)(iii)(II). In addition, the appropriations for de-listing are separate from

those for listings, so the amount of money spent on the former cannot, as a factual as well as a

legal matter, detract from the funds available for listing. See 85 Fed. Reg. at 73,167 (noting that

removing species from the list is not subject to the same funding cap).

                                      Supposed “Preclusion”

       43.     The Service also fails to detail what higher priority species preclude “the

immediate proposal and timely promulgation of a final” listing determination for each of these

10 species, 16 U.S.C. § 1533(b)(3)(B)(iii)(I), and instead vaguely points to a workplan for

completing outstanding status assessments and 12-month findings. 85 Fed. Reg. at 73,167–69; 85

Fed. Reg. at 81,146–48; 85 Fed. Reg. at 81,816–18. But the Service never demonstrates how this

work actually precludes the immediate listing of these 10 species.

       44.     Even if the Service had identified specific species in its workplan that preclude

listing these 10 species, it has largely failed to implement the workplan. The Service failed to

make findings scheduled in the workplan for 30 species in Fiscal Year 2017, the first year the

workplan was in effect. In Fiscal Year 2018, that number rose to 78. And in Fiscal Years 2019




                                                 13
           Case 1:21-cv-00884-EGS Document 1 Filed 04/01/21 Page 14 of 17




and 2020, it was 46 and 58 species, respectively. The Service certainly cannot rely on a workplan

that it has failed to implement to justify precluding the listing of these 10 severely imperiled

species.

       45.     Compounding its error, the Service also stated that the listing of these 10 species

is precluded by the development of proposed and final critical habitat regulations. 85 Fed. Reg.

at 73,168–69; 85 Fed. Reg. at 81,148; 85 Fed. Reg. at 81,817. But the immediate listing of these

10 species can only be precluded “by pending proposals to determine whether any species is an

endangered species or a threatened species[,]” and not other work the Service deems to be a

higher priority.

                                     CLAIMS FOR RELIEF

                                      First Claim for Relief
                                    (ESA Citizen Suit Claim)

  The Service’s “Warranted but Precluded” Findings Fail to Show the Service is Making
Expeditious Progress to Add Species to the Lists of Endangered or Threatened Species, and
 that Listing These Species is Precluded by Pending Proposals to Determine Whether Any
                     Species is an Endangered or Threatened Species

       46.     The Center re-alleges and incorporates by reference the allegations set forth in the

preceding paragraphs.

       47.     The Service can find the prompt listing of a petitioned for species is “warranted

but precluded” only if “expeditious progress is being made to add qualified species to [the lists of

endangered or threatened species] and to remove from such lists species for which the

protections of the Act are no longer necessary,” and “the immediate proposal and timely

promulgation of a final regulation implementing the petitioned action … is precluded by pending

proposals to determine whether any species is an endangered species or a threatened species[.]”

16 U.S.C. § 1533(b)(3)(B)(iii).




                                                 14
         Case 1:21-cv-00884-EGS Document 1 Filed 04/01/21 Page 15 of 17




       48.     If the Service is not making expeditious progress to add species to the lists of

endangered and threatened species, or the listing of a species is not precluded by other pending

proposals, the Service must immediately propose and timely promulgate a final listing

determination. Id. § 1533(b)(3)(B)(iii)(I).

       49.     The Service is not making expeditious progress to add species to the lists of

endangered and threatened species, and the Service has failed to show that the prompt listing of

the northern spotted owl, monarch butterfly, Peñasco least chipmunk, eastern population of

gopher tortoise, San Francisco Bay-Delta population longfin smelt, Texas pimpleback, Texas

fawnsfoot, Texas fatmucket, and magnificent ramshorn is precluded by pending proposals to

determine whether any species is an endangered or threatened species.

       50.     The Service is denying vital ESA protections to these 10 species in violation of its

mandatory duties imposed by the ESA, and its failure to make prompt listing determinations for

the 10 species is arbitrary and capricious, and in violation of the ESA. Id. § 1533(b)(3)(B)(iii); 5

U.S.C. § 706(2)(A).

                                    Second Claim for Relief
                    (in the Alternative to Plaintiff’s First Claim for Relief)
                                          (APA Claim)

     The Service’s “Warranted but Precluded” Findings are Arbitrary and Capricious

       51.     The Center re-alleges and incorporates by reference the allegations set forth in the

preceding paragraphs.

       52.     When making the “warranted but precluded” findings, the Service is required to

articulate a satisfactory explanation for its actions, including a rational connection between the

facts found and the choice made. It cannot rely on factors Congress did not intend the agency to

consider, ignore an important aspect of the problem, offer an explanation that runs counter to the




                                                 15
         Case 1:21-cv-00884-EGS Document 1 Filed 04/01/21 Page 16 of 17




evidence before the agency, or issue a finding so implausible that it cannot be ascribed to a

difference in view or the product of agency expertise.

       53.     The Service is not making expeditious progress to add species to the lists of

endangered and threatened species, and has not shown that listing of the northern spotted owl,

monarch butterfly, Peñasco least chipmunk, eastern population of gopher tortoise, San Francisco

Bay-Delta population longfin smelt, Texas pimpleback, Texas fawnsfoot, Texas fatmucket, and

magnificent ramshorn is precluded by pending proposals to determine the status of other species.

       54.     The Service has failed to articulate a satisfactory explanation for its “warranted

but precluded” findings, failed to articulate how the agency is making expeditious progress to

add species to the lists of endangered and threatened species, and failed to articulate how the

prompt listing of the 10 species was precluded by pending proposals to determine whether any

species is an endangered or threatened species. The Service similarly relied on factors Congress

did not intend for it to consider, ignored important aspect of the problems, offered an explanation

that runs counter to the evidence before it, and issued finding so implausible that they cannot be

ascribed to a difference in view or the product of agency expertise.

       55.     Accordingly, the Service’s “warranted but precluded” findings are arbitrary,

capricious, an abuse of discretion, and not in accordance with law. 5 U.S.C. § 706(2).

                                   REQUEST FOR RELIEF

               WHEREFORE, Plaintiff respectfully requests that the Court issue an Order:

       1.      Declaring that Defendants are unlawfully depriving the 10 species of protection

under the ESA;

       2.      Ordering Defendants to immediately publish proposed rules for the 10 species

according to a schedule to be fashioned by the Court;




                                                16
       Case 1:21-cv-00884-EGS Document 1 Filed 04/01/21 Page 17 of 17




      3.    Awarding Plaintiff its attorneys’ fees and costs; and

      4.    Awarding Plaintiff such other relief as the Court deems just and proper.



DATED: April 1, 2021                      Respectfully submitted,

                                           /s/ Ryan Adair Shannon
                                          Ryan Adair Shannon (D.C. Bar No. OR0007)
                                          CENTER FOR BIOLOGICAL DIVERSITY
                                          P.O. Box 11374
                                          Portland, OR 97211
                                          Tel: (917)717-6407
                                          rshannon@biologicaldiversity.org

                                          Amy R. Atwood (D.C. Bar No. 470258)
                                          CENTER FOR BIOLOGICAL DIVERSITY
                                          P.O. Box 11374
                                          Portland, OR 97211
                                          Tel: (917) 717-6401
                                          atwood@biologicaldiversity.org

                                          Attorneys for Plaintiff




                                             17
